DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 15 and 17-19 is/are rejected under 35 U.S.C. 102(a)(1) (or a2) as being anticipated by Subhash (US 2019/0076123).
Subhash shows a multi-modality imaging system and method (abstract), comprising: a laser which emits lasers to a target tissue ([0030]); a probe which perform transmission and reception of ultrasonic waves to and from the target tissue ([0028]-[0029]), wherein the reception of ultrasonic waves comprises receiving photoacoustic signals and receiving ultrasonic echo signals ([0023], [0039]-[0040], [0045], [0048]); a controller which controls an emission sequence of the laser and a sequence for transmitting and receiving ultrasonic waves of the probe ([0039]-[0040]) and a processor which: processes the ultrasonic echo signals to obtain an information for B-mode 
Also, the probe comprises an array of elements for converting electrical signals into ultrasonic waves and converting ultrasonic waves into electrical signals (Figure 3, [0033]) and a laser exit port; the probe transmits and receives ultrasonic waves by the array of elements, wherein receiving ultrasonic waves comprises receiving photoacoustic signals and receiving ultrasonic echo signals; and the laser exit port of the probe is connected to the laser through an optical fiber so as to transmit lasers emitted by the laser and transported by the optical fiber (Figure 3, [0034]); comprising two laser exit ports which are disposed on both sides of the probe, respectively (Figure 3, [0034]); wherein the information for Doppler imaging of the target tissue comprises at least motion direction and/or velocity information of a fluid in the target tissue ([0002]); wherein the information for photoacoustic imaging of the target tissue comprises at least location and/or morphological information of the target tissue ([0002]); wherein the processor: reads an energy value of each laser emitted by the laser (transmit energy levels from spectral wavebands selected to produce photoacoustic energy; [0033]); and .  

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
s 1, 4, and 7-13  is/are rejected under 35 U.S.C. 103 as being unpatentable over Subhash (US 2019/0076123) in view of Emelianov et al. (US 2012/0253180; hereinafter Emelianov) and Oyama et al. (US 2018/0146859; hereinafter Oyama).
Subhash shows a multi-modality imaging system and method (abstract), comprising: a laser which emits lasers to a target tissue ([0030]); a probe which perform transmission and reception of ultrasonic waves to and from the target tissue ([0028]-[0029]), wherein the reception of ultrasonic waves comprises receiving photoacoustic signals and receiving ultrasonic echo signals ([0023], [0039]-[0040], [0045], [0048]); a controller which controls an emission sequence of the laser and a sequence for transmitting and receiving ultrasonic waves of the probe ([0039]-[0040]) and a processor which: processes the ultrasonic echo signals to obtain an information for B-mode imaging of the target tissue ([0039]-[0040]); analyzes Doppler information of the ultrasonic echo signals to obtain an information for Doppler imaging of the target tissue ([0039]-[0040]); processes the photoacoustic signals to obtain an information for photoacoustic imaging of the target tissue ([0039]-[0040]); and generates an image of the target tissue according to at least the information for B-mode ultrasonic imaging of the target tissue obtained by the B-mode imaging processing device, the information for Doppler imaging of the target tissue obtained by the Doppler imaging processing device and the information for photoacoustic imaging of the target tissue obtained by the photoacoustic imaging processing device ([0048]).
Also, the probe comprises an array of elements for converting electrical signals into ultrasonic waves and converting ultrasonic waves into electrical signals (Figure 3, [0033]) and a laser exit port; the probe transmits and receives ultrasonic waves by the 
Subhash fails to show a laser energy reading device that reads an energy level of each laser emission emitted by the laser, and using the laser energy levels to process the photoacoustic signals.  Subhash also fails to show that the Doppler imaging is analyzed using a plurality of techniques including Color Doppler flow imaging, Power Doppler imaging, and Pulse-wave Doppler imaging.
Emelianov discloses a combined ultrasound and photoacoustic imaging system.  Emelianov teaches a laser energy reading device that reads an energy level of each 
Oyama discloses a combined photoacoustic and ultrasonic imaging apparatus.  Oyama teaches that the Doppler imaging is analyzed using a plurality of techniques including Color Doppler flow imaging, Power Doppler imaging, and Pulse-wave Doppler imaging ([0032]).
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified the invention of Subhash to measure the laser energy level to aid in processing the photoacoustic signal as taught by Emelianov, as this will allow for various post-processing of the signal to be performed in order to improve the quality of the image, for example by normalizing the photoacoustic signal.
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified the combined invention of Subhash and Emelianov to utilize various Doppler imaging techniques as taught by Oyama, as the use of different Doppler imaging techniques will provide additional and different diagnostic data to the user to allow for a more accurate diagnosis to be made.

Claims 2-3, 5-6, and 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Subhash (US 2019/0076123) in view of Emelianov et al. (US 2012/0253180; hereinafter Emelianov) and Oyama et al. (US 2018/0146859; hereinafter Oyama) as applied to claims 1 and 4 above, and further in view of Kanayama (US 2005/0004458).
Subhash fails to show wherein the controller controls the laser to emit the lasers to the target tissue in a certain sequence and controls the probe to transmit the ultrasonic waves to the target tissue during an intermediate period between two adjacent laser emissions.  
Kanayama discloses a combined photoacoustic and ultrasound imaging device.
Kanayama shows wherein the controller controls the laser to emit the lasers to the target tissue in a certain sequence and controls the probe to transmit the ultrasonic waves to the target tissue during an intermediate period between two adjacent laser emissions (photoacoustic imaging data is acquired separately from ultrasound data, thus both types of data are repeatedly and alternatingly obtained, and so the ultrasonic waves are transmitted in an intermediate period between two adjacent laser emissions; [0118], [0126], [0130]). 
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified the combined invention of Subhash, Emelianov, and Oyama to control the laser and probe so that the ultrasonic waves are transmitted in an intermediate period between two adjacent laser emissions as taught by Kanayama, as this will allow for the data to be effectively acquired while ensuring that the photoacoustic and ultrasound measurements do not interfere with one another, thus improving the overall quality of the acquired images.
In regards to the limitation the controller controls the laser to emit the lasers, and controls the probe to 20receive the photoacoustic signals; and then, the controller controls the probe to transmit ultrasonic waves for B-mode imaging scan, and controls the probe .

Claim 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Subhash (US 2019/0076123) in view of Kanayama (US 2005/0004458).

Subhash fails to show wherein the controller controls the laser to emit the lasers to the target tissue in a certain sequence and controls the probe to transmit the ultrasonic waves to the target tissue during an intermediate period between two adjacent laser emissions.  
Kanayama discloses a combined photoacoustic and ultrasound imaging device.
Kanayama shows wherein the controller controls the laser to emit the lasers to the target tissue in a certain sequence and controls the probe to transmit the ultrasonic waves to the target tissue during an intermediate period between two adjacent laser emissions (photoacoustic imaging data is acquired separately from ultrasound data, thus both types of data are repeatedly and alternatingly obtained, and so the ultrasonic waves are transmitted in an intermediate period between two adjacent laser emissions; [0118], [0126], [0130]). 
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified the invention of Subhash to control the laser and probe so that the ultrasonic waves are transmitted in an intermediate period between two adjacent laser emissions as taught by Kanayama, as this will allow for the data to be effectively acquired while ensuring that the photoacoustic and ultrasound measurements do not interfere with one another, thus improving the overall quality of the acquired images.
In regards to the limitation the controller controls the laser to emit the lasers, and controls the probe to 20receive the photoacoustic signals; and then, the controller controls .

Response to Arguments
Applicant’s arguments with respect to claim(s) 1-10 and 12-14 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Applicant's arguments filed 12/29/21, in regards to claims 15-19 have been fully considered but they are not persuasive.  Applicant’s arguments present amended claim 1, including the newly amended claim limitations directed to a laser energy reading device and analyzing Doppler using color, power, pulse Doppler.  Applicant further notes on page 12 of the arguments that “Claim 1 is therefore patentably distinct along with its dependent claims.  Claim 4, 13, and 15 have been amended to include similar limitations”.  However, the examiner notes that claim 15 has NOT been amended to include such similar limitations.  Therefore, the previous rejection of claim 15 has been maintained.

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JONATHAN CWERN whose telephone number is (571)270-1560. The examiner can normally be reached Monday - Friday, 8:00 am - 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, William Thomson can be reached on 571-272-3718. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JONATHAN CWERN/           Primary Examiner, Art Unit 3793